DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 2/23/2022 is acknowledged.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 10 recites “…wherein the blowing agent is a chemical blowing agent splitting off a reactive molecular structure, having a molecular weight of less than 200 daltons degrading the one or more polyesters.” The claim is indefinite because it is unclear whether the chemical blowing agent or the reactive molecular structure is  “degrading the one or more polyesters,” and it is further unclear what is meant by “degrading the one or more polyesters.” It is unclear how a chemical blowing agent would “degrade” the one or more polyesters. Therefore, claim 10 is indefinite. 
Claim 13 recites “The method according to further comprising using an injection molding machine to process a polyester mass to form at least 1 percent by weight of the foamed granulate, wherein a preform or a container are produced from the polyester mass by means of the injection molding machine.” The claim is indefinite because it does not recite on which claim it depends. The claim states “The method according to” without specifying the claim on which claim 13 depends. Additionally, the claim states that an injection molding machine processes a polyester mass to form the foamed granulate, and then states that the polyester mass forms a preform or container. It unclear if the injection molding machine forms the granulate shape or a preform shape or container shape. It is also unclear how the same injection molding machine can form a foamed granulate and also a preform or container.  The claim can be clarified, for example, by stating: “The method according to claim 1, wherein an injection molding machine is used to process the polyester melt containing one or more polyesters and the blowing agent to form at least 1 percent by weight of the foamed granulate, and wherein a preform or a container are produced from the foamed granulate 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer (US 3,586,647) and further in view of Liu (US 4,588,754).
Kremer teaches porous pellets of a polyester prepolymer, such as polyethylene terephthalate, and a method of production thereof. The pellets are produced by dispersing an inert gas or foaming agent in a molten prepolymer and extruding and pelletizing the thus saturated prepolymer. The porous particles can be polycondensed in the solid state. See column 1, lines 10-20. The molten polyester prepolymer has an IV (intrinsic viscosity) of 0.3-1.2. After the molten polyester prepolymer is foamed, it is extruded and pelletized. See column 2, lines 26-28. In Example 1, the molten polyester preopolymer has an IV of 0.93. This meets instant claim 3. In Example 2, the intrinsic viscosity of the pellets is increased by solid stated polycondensation to an IV of 1.51. This meets instant claim 4. See column 2, lines 61-66. Polyethylene terephthalate is the only polymer used in the Examples of Kremer. This meets instant claim 7. 
Kremer does not expressly recite that the IV of the polyester melt is reduced by the blowing agent by at least 0.05 dl/g. 
However, Liu teaches foamable thermoplastic compositions produced by incorporating chemical blowing agents in polymers. Specific examples of blowing agent include citric acid, sodium bicarbonate, or mixtures thereof as blowing agent. See abstract and see column 9, lines 24-26. This meets instant claims 2 and 10-12. These blowing agents are described in the instant specification as examples for use in the instant invention, including the examples. See ¶28 and 31 of the instant specification. These blowing agents, which are described for use in the instant application, will necessarily reduce the intrinsic viscosity of, for example, polyethylene terephthalate, by the amount recited in the instant claims, including claims 1 and 4. The burden is shifted to Applicants to provide factually supported evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The foams of Liu have preferable densities of from 0.7 to 1.0 g/cc. See column 9, lines 60-62. This falls within the range of instant claims 8-9. The foams of Liu may be produced by combining the materials in an extruder. The foams may be injection molded, extruded, or the like. See column 10, lines 43-46. 
Both Kremer and Liu relate to the field of polyester foams. It would have been obvious to one of ordinary skill in the art to use the amount and type of blowing agent discussed in Liu, particularly sodium bicarbonate and citric acid as the blowing agent in Kremer, which will thereby provide a reduction in intrinsic viscosity of the polymer used 
Regarding instant claim 5, the term “recycled polymer” is a product-by-process Case law holds that:

Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The foams of Kremer in view of Liu are the same as the products described in the instant claims in terms of type of polymer, type of blowing agent, and intrinsic viscosity of the polymer after solid state polycondensation. The foams of Kremer in view of Liu have a density which meets the instant claims. The foams of Kremer in view of Liu are, therefore, the same as the products produced by the method of the instant claims, regardless of whether the polymer is 80 or 90% recycled 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art fails to teach that foaming takes place in an extruder of a recycling plant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KARA B BOYLE/Primary Examiner, Art Unit 1766